SULLIVAN, Judge
(dissenting):
I do not agree with the result reached by the majority opinion or with its rationale or its dicta. On my view, Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), has been uniformly accepted in the military. E.g., United States v. Witham, 47 MJ 297 (1997); United States v. Greene, 36 MJ 274, 281 (CMA 1993); United States v. Santiago-Davila, 26 MJ 380, 390 (CMA 1988). Under this precedent and in view of the recent Supreme Court decision in Purkett v. Elem, 514 U.S. 765,115 S.Ct. 1769, 131 L.Ed.2d 834 (1995), trial counsel offered a legitimate race-neutral reason for his peremptory challenge (i.e., the juror’s demean- or). The military judge properly evaluated trial counsel’s credibility in terms of her past practice before the judge and her performance as an officer of the court. United States v. Greene, 36 MJ at 281. I see no abuse of discretion and would reverse the Court of Criminal Appeals’ decision.*

 I continue to hold the view that in reality only a total ban on peremptory challenges will eliminate the possibility of racial and gender discrimination in the use of such challenges. United States v. Witham, 47 MJ 297 (1997); see also Batson v. Kentucky, 476 U.S. at 107 (Marshall, J., concurring); Sullivan and Amar, Jury Reform in America — A Return to the Old Country, 33 Am. Crim.L.Rev. 1141, 1144-45, 1160-64 (Summer 1996).